Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3 No. 333-204786) of Cypress Energy Partners, L.P., and (2) Registration Statement (Form S-8 No. 333-193445) pertaining to the 2013 Long Term Incentive Plan of Cypress Energy Partners, L.P.; of our report dated March 23, 2016, with respect to the consolidated financial statements of Cypress Energy Partners, L.P. included in this Annual Report (Form 10-K) of Cypress Energy Partners L.P. for the year ended December 31, 2015. /s/ Ernst & Young LLP Tulsa, Oklahoma March 23, 2016
